DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

112 Rejections Withdrawn
The rejection of claims 27, 32 and 39 under 35 USC 112(b) or 35 USC (pre-AIA ), second paragraph, outlined in the previous Office Action, has been overcome by inventor’s amendment.  The amendment clarifies the claims as appropriate.  

Double Patenting Rejections Withdrawn
The nonstatutory double patenting rejection of claims 21, 23-25, 28-30 and 33-37, outlined in the previous Office Action, has been overcome by inventor’s submission of an acceptable Terminal Disclaimer.  

Claim Objections Withdrawn
The objection to claims 22, 26, 31 and 38, as being dependent upon a rejected base claim but otherwise allowable, is withdrawn.  The objection is moot.  

Allowable Subject Matter
Claims 21-39 are allowed for reasons of record (9/30/2021).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        12/22/2021